DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This Office Action is in response to amendments and remarks filed November 15, 2021.  Claims 1-19 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 14, 16-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Solhusvik et al. (U.S. Patent Application Publication 2013/0068929) in view of Wang et al. (U.S. Patent Application Publication 2010/0007001), further in view of Hayashi (U.S. Patent Application Publication 2012/0199930).
Regarding claim 1-4, 6, 14, 16-19, Solhusvik et al. disclose (Figs. 3 and 4) a photoelectric conversion apparatus, comprising: a first substrate ([0035]) that includes a photoelectric conversion region on which a plurality of pixels is provided in a two-dimensional array (image pixel array), each of the plurality of pixels including a photoelectric conversion element (22) and a transistor (24, 28, 34, 36); a second substrate ([0038]) that includes a vertical scanning circuit (row driver circuitry) which controls driving of the transistor; and a third substrate ([0040]) that includes an image signal processing unit (processing circuitry), wherein the first substrate, the second substrate, and the third substrate are stacked.  Solhusvik et al. also disclose ([0019]) a plurality of memories (random-access and non-volatile memory); through-electrodes ([0024] interconnects 40); and a processing circuit ([0019]) external 
Regarding claim 5, Solhusvik et al. in view of Wang et al. and Hayashi disclose the claimed invention as set forth above.  Solhusvik et al., Wang et al. and Hayashi do not disclose the first substrate being larger in width than the second substrate.  However, choosing a size of the first substrate to be larger requires only routine skill in the art and has a predictable result.  It would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide a larger first substrate in the apparatus of Solhusvik et al. in view of Wang et al. and Hayashi in order to use a larger image sensor for improved resolution if desires as known and predictable.
Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Solhusvik et al. in view of Wang et al. and Hayashi, further in view of Sato (U.S. Patent Application Publication 2012/0187516).
Regarding claim 13, Solhusvik et al. in view of Wang et al. and Hayashi disclose the claimed invention as set forth above.  Solhusvik et al., Wang et al. and Hayashi do not specifically disclose where the timing generator is located.  Sato teaches (Figs., [0042]) the timing generator (system control circuit 11) is located on the same substrate as the vertical driving circuit 8.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide the timing generator with the vertical drive circuit of Sohhusvik et al. in view of Wang et al., Hayashi and Sato to keep the control circuits together as taught, known and predictable.
Claims 7-12, 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Solhusvik et al. in view of Wang et al. and Hayashi, further in view of Kuwabara (U.S. Patent Application Publication 2009/0218671).
Regarding claims 7-10, 15, Solhusvik et al. in view of Wang et al. and Hayashi disclose the claimed invention as set forth above.  Sohusvik et al. further disclose ([0038]) the second substrate having a signal holding circuit (sample and hold) and and A/D converter.  The memories would overlap (Figs. 4 and 5).  Solhusvik et al., Wang et al. and Hayashi do not specifically disclose the first and second substrate being larger than a third substrate.  Kuwabara teaches (Fig. 5) a first substrate (14) and a second substrate (12) being larger than a third substrate (11).  Thus, Kuwabara recognizes that any combination of sizes of substrates are possible depending on the function of the device.  It would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such size relationships in the apparatus of Solhusvik et al. in view of Wang et al., Hayashi and Kuwabara to obtain a larger image sensor size or other desired result as known and predictable.  
Regarding claims 11, 12, Solhusvik et al. in view of Wang et al., Hayashi and Kuwabara disclose the claimed invention as set forth above.  Solhusvik et al. further disclose (Fig. 4) overlap of the A/D and the photoelectric conversion region.  Solhusvik et al., Wang et al., Hayashi and Kuwabara do not specifically disclose the lateral relationship between the vertical .
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH LUU/Primary Examiner, Art Unit 2878